    Case: 3:19-cr-00047-RAM-RM Document #: 283 Filed: 04/09/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
                      v.                            )       Case No. 3:19-cr-0047
                                                    )
STEPHANIE BARNES,                                   )
                                                    )
                      Defendant.                    )
                                                    )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for April 12,
2021. For the reasons stated herein, the time to try this case is extended up to and including
September 27, 2021.
       In response to the COVID-19 pandemic, the Chief Judge of the District Court of the
Virgin Islands entered a general order concerning operations of the Court on March 17, 2020.
The Chief Judge has thus far extended the order eleven times, finding that the ends of justice
require excluding March 18, 2020, through April 30, 2021, from the Speedy Trial count in all
criminal matters.
       To date, the COVID-19 virus has claimed more than 560,000 lives (26 of which have
been in the U.S. Virgin Islands). Current testing indicates that the rate of contraction of the
virus is slowing in recent weeks. Notwithstanding the decrease in the incidence of COVID-19
in the Virgin Islands over the past few weeks, the Court finds that a continuance of the trial
date in this case is in the best interest of justice. COVID-19 continues to present an
unpredictable threat to public health and safety. In light of these circumstances, the Court
finds it necessary and appropriate to proceed with caution. This case presents significant
challenges for the Court to comply with social distancing guidelines during a jury trial.
Specifically, both parties expressed concerns at the March 19, 2021 status conference
regarding the sheer number of witnesses each party expects to call, 35 each, and the logistics
involved in flying many of those witnesses from off-island, and housing them upon arrival,
in the midst of the COVID-19 pandemic. This is in addition to everyday practical
     Case: 3:19-cr-00047-RAM-RM Document #: 283 Filed: 04/09/21 Page 2 of 2
United States v. Barnes
Case No. 3:20-cr-0047
Order
Page 2 of 2

considerations, which would require additional spacing for Defendants, counsel, and
jurors—and the potential for additional jurors in the courtroom. Social distancing—
specifically avoiding gatherings of more than 10 people and maintaining a distance of at least
6 feet from others—remains the most effective check against the COVID-19’s transmission.
Given the continuing dire circumstances faced by the U.S. Virgin Islands and the United States
as a whole, the Court finds that a greater extension of time is necessary for the protection
and well-being of the defendant, the jury, the prosecutors, the witnesses, the Court’s
personnel, and the general public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through September 27, 2021, shall be excluded in computing the time within which the trial
in this matter must be initiated pursuant to 18 U.S.C. § 3161; it is further
        ORDERED that a date for jury selection and jury trial shall be set at the upcoming
status conference, which shall be scheduled for April 30, 2021, at 10:00 A.M. via telephone.




Dated: April 9, 2021                               /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
